UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-6513


UNITED STATES OF AMERICA,

                Petitioner - Appellee,

          v.

JEFFREY ANDERSON,

                Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:07-hc-02189-BR)


Submitted:   February 19, 2010             Decided:   March 12, 2010


Before GREGORY and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Jane E. Pearce,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   George E. B. Holding, United States Attorney, Anne
M. Hayes, Assistant United States Attorney, David T. Huband,
Special   Assistant  United  States  Attorney,  Raleigh,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jeffrey       Anderson,          a       federal       inmate,            appeals       the

district    court’s       order     revoking           his       conditional           release       and

remanding him to the custody of the Attorney General pursuant to

18 U.S.C. § 4246(f) (2006).                       He contends that the revocation

decision was based on hearsay evidence and that the evidence was

insufficient       to     support       the       revocation           of        his    conditional

release.      Because       Anderson         failed         to    raise      either          of    these

claims in the district court, we review the district court’s

revocation    decision       for       plain      error.          See       Fed.       R.    Crim.    P.

52(b);    United       States     v.    Olano,          507      U.S.       725,       732    (1993).

Finding no error, we affirm.

             Anderson was committed to the custody and care of the

Attorney    General       pursuant      to     18      U.S.C.      §    4246(d)         (2006)       for

treatment     in    the     Federal       Medical            Center         in     Butner,         North

Carolina (“FMC Butner”), after the district court found by clear

and convincing evidence that Anderson was “presently suffering

from a mental disease or defect as a result of which his release

would    create    a    substantial       risk         of    bodily       injury        to    another

person or serious damage to the property of another.”                                             See 18

U.S.C. § 4246(a) (2006).                Based on the Warden of FMC Butner’s

certification that Anderson had recovered to such an extent that

his conditional release under a regimen of care and treatment

would no longer create a substantial risk of bodily injury to

                                                  2
another person or serious damage to the property of another,

the district court ordered Anderson’s release on a conditional

release plan.

            Several months after Anderson’s conditional release,

the United States Probation Office notified the district court

that    Anderson    had     failed    to    comply     with    the       terms    of    his

conditional release.          The Government moved to revoke Anderson’s

conditional release.          At the revocation hearing, the Government

introduced      into     evidence     without      objection         a    letter       from

Anderson’s      probation    officer       detailing    numerous         violations      of

his conditional release.             Seven arrest records referred to in

the    letter     were    also    admitted      without    objection.             Finding

Anderson violated the terms and conditions of his conditional

release    and      that    his      continued       release     would         create     a

substantial risk of bodily injury to another person or serious

damage to the property of another, the district court revoked

Anderson’s conditional release and remanded him to the custody

of the Attorney General.             Anderson timely appealed, contending

the    district    court    erred    in    relying     upon    hearsay      and    double

hearsay evidence contained in the probation officer’s report.

Anderson further asserted the district court failed to determine

whether    Anderson’s       continued       release    would     pose      a     risk    to

society.



                                            3
              We     may     correct     error     that     is    both        plain   and

prejudicial if such error “substantially affect[s] the fairness,

integrity or public reputation of judicial proceedings.”                          Olano,

507 U.S. at 732.            We find the hearsay evidence contained in the

probation officer’s letter bore several substantial indicia of

reliability.        See United States v. McCallum, 677 F.2d 1024, 1026

(4th   Cir.    1982)       (allowing     admission    of   demonstrably         reliable

hearsay    evidence         in   revocation      proceeding).           The    probation

officer’s letter exhibited reliability as an official document

prepared      and    presented     in    furtherance       of    her    statutory     and

court-ordered duties as an officer of the court to supervise

Anderson’s conditional release.                 See 18 U.S.C. § 3603(8)(A), (B)

(2006).        Furthermore,        the    letter     was    reasonably         factually

detailed      and    was     internally     and    externally      corroborated         by

Anderson’s         own     statements,    statements       by     the    director       of

Anderson’s residential facility, arrest and conviction reports,

and at least one lab report.                    Consequently, we find no plain

error in the admission of the probation officer’s letter.

              We further find no plain error in the district court’s

determination        that    Anderson’s     continued      release      would    pose    a

substantial risk of bodily injury to another or serious damage

to the property of another.               The evidence showed that Anderson

verbally threatened the staff and residents at his residential

facility, was arrested twice and convicted once for disturbing

                                            4
the   peace,    was     arrested      for     public     intoxication,      profane

swearing,    open     container,   and       littering,    missed    appointments

with his medical provider, failed to comply with his medication

regimen, consumed alcohol and drugs, and was allegedly stabbed

and exhibited suicidal ideations for which he was hospitalized.

According      to     the    probation        officer,     Anderson       exhibited

escalating     non-compliant       behavior       and     adjusted      poorly   to

supervision.          Furthermore,       the     probation        officer    opined

Anderson’s conditional release potentially placed “the community

in a greater risk of harm.”

            Finding     no    plain     error    in      the   district     court's

decision to revoke Anderson’s conditional release and remand him

to the custody of the Attorney General for care and treatment,

we affirm the district court’s revocation order.                        We dispense

with oral argument because the facts and legal contentions are

adequately     presented     in   the    materials       before   the    court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                         5